UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013. or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51338 PARKE BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 65-1241959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey (Address of principal executive offices) (Zip Code) 856-256-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of May 15, 2013, there were issued and outstanding 5,416,124 shares of the registrant's common stock. PARKE BANCORP, INC. FORM 10-Q FOR THE QUARTER ENDEDMARCH 31, 2013 INDEX Page Part I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 Part II OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 47 SIGNATURES EXHIBITS and CERTIFICATIONS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Parke Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (in thousands except share and per share data) March 31, December 31, Assets Cash and due from financial institutions $ $ Federal funds sold and cash equivalents Cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity (fair value of$2,212at March 31, 2013 and $2,239 at December 31, 2012) Total investment securities Loans held for sale Loans, net of unearned income Less: Allowance for loan losses ) ) Net loans Accrued interest receivable Premises and equipment, net Other real estate owned (OREO) Restricted stock, at cost Bank owned life insurance (BOLI) Deferred tax asset Other assets Total Assets $ $ Liabilities and Equity Liabilities Deposits Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits FHLBNY borrowings Other borrowed funds Subordinated debentures Accrued interest payable Other liabilities Total liabilities Equity Preferred stock, cumulative perpetual, $1,000 liquidation value; authorized 1,000,000 shares; Issued: 16,288 shares at March 31, 2013 and December 31, 2012 Common stock, $.10 par value; authorized 10,000,000 shares; Issued: 5,627,024 shares at March 31, 2013 and 5,594,793 shares at December 31, 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, 210,900 shares at March 31, 2013 and December 31, 2012, at cost ) ) Total shareholders’ equity Noncontrolling interest in consolidated subsidiaries ) ) Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements 1 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) For the three months ended March31, (in thousands except share data) Interest income: Interest and fees on loans $ $ Interest and dividends on investments Interest on federal funds sold and cash equivalents 40 54 Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Gain on sale of SBA loans Loan fees 54 Net income from BOLI 92 45 Service fees on deposit accounts 51 50 Other than temporary impairment losses — ) Portion of loss recognized in other comprehensive income (OCI) (before taxes) — 12 Net impairment losses recognized in earnings — — Loss on sale and write-down of real estate owned ) ) Other Total noninterest income Noninterest expense Compensation and benefits Professional services Occupancy and equipment Data processing 94 FDICinsurance OREO expense Other operating expense Total noninterest expense Income before income tax expense Income tax expense Net income attributable to Company and noncontrolling interest Net income attributable to noncontrolling interest ) ) Net income attributable to Company Preferred stock dividend and discount accretion Net income available to common shareholders $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted See accompanying notes to consolidated financial statements 2 Parke Bancorp Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) For the three months ended March31, (in thousands) Net income attributable to Company and other comprehensive income: $ $ Unrealized gains on securities: Non-credit related unrealized gains on securities with OTTI 12 ) Unrealized losses on securities without OTTI ) 21 Tax Impact 20 (1 ) Less reclassification adjustment for gain on sales of securities realized in net income — — Less reclassification adjustment for credit related OTTI realized in net income — — Total unrealized losses on securities ) 3 Gross pension liability adjustments 28 5 Tax Impact ) (1 ) Total pension liability adjustment 17 4 Total other comprehensive loss ) 7 Total comprehensive income $ $ See accompanying notes to consolidated financial statements 3 Parke Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF EQUITY (unaudited) Preferred Stock Shares of Common Stock Common Stock Additional
